Judgment and order reversed upon the law, and a new trial granted, with costs to abide the event, on the ground that it was error to charge that a shipowner warrants the seaworthiness and fitness of a ship’s appliances; and also error to refuse to charge that if the defendant supplied such an engine as was customarily used, with an uncraeked cylinder, and equipped with proper drain valves, the defendant discharged its duty in providing the ship with a seaworthy engine, and could not be found liable. Rich, Manning, Kelby and Kapper, JJ., concur; Kelly, P. J., concurs in the result.